DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 5-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 10, 2022.  The traversal is on the ground that the Examiner fails to give reasons for lack of unity.  In response, the common technical feature between the inventions is the ZnO particles; however, the technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the teaching of Sueda (20140050925).  For details, see the prior-art rejection discussed herein below.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sueda (US 2014/0050925).
	Sueda teaches ZnO particles; the particles are polygonic (hexagonal) and platelets (para. 0014) having a size in micron scale (para. 0063-0064).  Sueda teaches that the particles exhibit light transmission of at least 77% (Table 1).  Because the visible light wavelength is 400-700nm, the ZnO particles of Sueda exhibit a transmission of at least 77% in the 400-700 nm wavelength which is well within the claimed range of at least 30%.in the 600 nm wavelength.  Sueda does not report the specific surface area of the particles; however, as discussed above, because the ZnO particles have a hexagonal platelet shape, a particle size in the micrometer range and high transmission rate, which indicates that the thickness of the particles is in the nanometer range, it is necessarily inherent that the particles possess high specific surface area, in particular, at least 25 m2/g.
	Claim 2:  Sueda teaches the ZnO particles being used in cosmetic, heat releasing filler, heat releasing grease and heat releasing coating composition (para. 0014).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over  SUEDA in view of GERSHON (US 2017/0065506).
	Sueda teaches the claimed ZnO particles being used in sunscreen compositions (Sueda, para. 0056) as discussed above.  However, Sueda does not teach doping the ZnO particles with aluminum, gallium, iron or cobalt.  Gershon teaches sunscreen composition comprising ZnO particles doped with aluminum, gallium, iron or cobalt in order to modify the absorbance of the ZnO composition to lower wavelength (375 nm-410 nm range) and thus improve the UV blocking capacity of the composition (Gershon, para. 0011-0013).   Therefore, the PHOSITA would be motivated to modify the sunscreen composition of Sueda by doping the ZnO particles with at least one of aluminum, gallium, iron or cobalt in order to improve the effectiveness of the sunscreen ZnO composition.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



March 24, 2022